Beck, J.
1. The holder of a promissory note is presumed to be such bona fide and for value. Civil Code (1910), § 4288.
2. When ja note is sued on by the holder thereof, the same is admissible in evidence without' proof of execution, in the absence of a plea of non est factum, though the maker signed by making his mark.
*92September 16, 1915.
Complaint. Before Judge Reid. Newton superior court. January 7, 1914.
B. W. Milner and A. L. Loyd, for plaintiff in error.
C. 0. King, contra.
3. A promissory note given in payment of the premium upon a life-insurance policy is not void and unenforceable on the ground that the agent for the company, “who received the note for the premium, had not registered and paid the State his license tax.” Toole v. Wiregrass Development Co., 142 Ga. 57 (82 S. E. 514).
4. Under the evidence a verdict for the plaintiff was properly directed.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.